

Exhibit 10.01


Vitamin Shoppe, Inc.
Executive Severance Pay Policy


Amended and Restated As of
March 4, 2016 (the "Effective Date")
I.     POLICY
This Executive Severance Pay Policy (the "Policy") constitutes a program whereby
Vitamin Shoppe, Inc. and its subsidiaries or affiliated companies (including
those formed after the date hereof, collectively, the "Company") provide
severance pay and other benefits described herein in Section III.B. (“Severance
Benefits”) to certain of its executive employees who are involuntarily
terminated other than terminated for Cause (as defined below) from employment
with the Company and who otherwise meet all of the requirements for benefits
hereunder. The Policy, as set forth in this document, is both a plan document
and the summary plan description (as these terms are used for purposes of the
Employees Retirement Income Security Act of 1974 ("ERISA")). In general, the
intent of this Policy is to provide Severance Benefits for those executive
employees who are terminated involuntarily by the Company other than for Cause.
In no circumstances is the Policy intended to provide benefits to executive
employees who resign or quit their employment with the Company voluntarily,
except in certain limited circumstances and for specified reasons following a
Change in Control of the Company, as set forth herein. This Policy only shall
apply to U.S. based executive employees.
II.     ELIGIBILITY
The Policy provides benefits to executive employees who are designated on the
Company's books and records as Vice Presidents or above, as may be selected by
the Company in its discretion, and who are involuntarily separated from the
Company under circumstances described herein on or after the Effective Date
("Participants"). The Policy is an amendment and restatement of any prior policy
or practice governing severance pay or benefits, and, therefore, supersedes any
and all such prior policies or practices. The obligations hereunder shall be
joint and several among the companies comprising the Company. When used in the
context of any administrative provision of this Policy, the term Company as used
herein shall mean Vitamin Shoppe Industries Inc.
In the event any executive employee is eligible for benefits under this Policy
and for severance or similar benefits under a separate agreement with the
Company, the executive employee shall receive the greater of the amount provided
under that separate agreement or under this Policy, as more specifically set
forth in Section III.E herein, but shall not be eligible for both, such that the
executive employee shall not be entitled to duplicate benefits under the Policy
and any separate agreement.
In order to be eligible to receive Severance Benefits under the Policy, each
executive employee who is otherwise eligible for such benefits must also sign,
and not revoke, within sixty (60) days following termination of employment, a
general release in favor of the Company in such form as may be established by
the Company for this purpose from time to time, or any Severance Benefits under
the Policy will be forfeited.
III.     ADMINISTRATION


1



--------------------------------------------------------------------------------




A.    Exclusions
(1)        For Cause, Resignation, Retirement. Under no circumstance will
Severance Benefits, as set forth in Section III.B, be granted to any executive
employee of the Company (i) who is terminated by the Company for Cause (as
defined in this Section III.A(1) below), or (ii) who terminates his or her
employment voluntarily (such as by resignation or retirement), except in certain
limited circumstances and for specified reasons following a Change in Control of
the Company (as defined in this Section III.A(2) below and as provided in
Section III.B(2) below).
For purposes of this Policy, “Cause” means any of the following with respect to
an executive employee:
1. Theft or misappropriation of funds or other property of the Company;
2. Alcoholism or drug abuse, either of which materially impair the ability of
the executive employee to perform his/her duties and responsibilities hereunder
or is injurious to the business of the Company;
3. The conviction of a felony or pleading guilty or nolo contender to a felony
involving moral turpitude;
4. Intentionally causing the Company to violate any local, state or federal law,
rule or regulation that harms or may harm the Company in any material respect;
5. Gross negligence or willful misconduct in the conduct or management of the
Company which materially affects the Company, not remedied within thirty (30)
days after receipt of written notice from the Company;
6. Willful refusal to comply with any significant policy, directive or decision
of the Chief Executive Officer, any other executive(s) of the Company to whom
the executive employee reports, or the Board in furtherance of a lawful business
purpose or willful refusal to perform the duties reasonably assigned to the
executive employee by the Chief Executive Officer, any other executive(s) of the
Company to whom the executive employee reports or the Board consistent with the
executive employee's functions, duties and responsibilities, in each case, in
any material respect, not remedied within thirty (30) days after receipt of
written notice from the Company;
7. Breach (other than by reason of physical or mental illness, injury, or
condition) of any other material obligation to the Company that is or could
reasonably be expected to result in material harm to the Company not remedied
within thirty (30) days after receipt of written notice of such breach from the
Company;
8. Violation of the Company's operating and or financial/accounting procedures
which results in material loss to the Company, as determined by the Company;
9. The death or disability of the executive employee (for purposes of this
Policy, "disability" shall mean the executive employee's inability, with
reasonable accommodation, to perform effectively the essential functions of the
executive employee’s duties hereunder because of physical or mental disability
for a cumulative period of 180 days in any consecutive 210-day period or other
long term disability under the terms of the Company's long-term disability plan,
as then in effect); or


2



--------------------------------------------------------------------------------




10. Violation of the Company's confidentiality, non-compete or non-solicit
requirements or Code of Business Conduct.
In addition to the foregoing, with respect to any particular executive employee,
Cause also shall include the elements of a "cause" definition set forth in a
separate agreement, if any, between the Company and such executive employee. If
subsequent to the commencement of payment of Severance Benefits under the
Policy, the Company discovers that the executive employee committed acts while
employed with the Company which would have constituted Cause for termination, or
the executive employee otherwise should not have been considered to be eligible
for Severance Benefits under the Policy, the Company may cease further payments
of benefits hereunder and may require the executive employee to reimburse the
Company for all benefits paid previously.
(2)    Change in Control. Severance Benefits under this Policy for termination
of an executive employee's employment upon or within two (2) years after a
Change in Control either (i) by the Company other than for Cause or (ii) by the
executive employee due to an Adverse Change in Status shall be governed by
Section III.B(2) of this Policy.
For purposes of this Policy, "Change in Control" shall mean the first (and only
the first) to occur of the following:
1. Any "person" as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the "1934 Act") (other than the
Company, any trustee or other fiduciary holding securities under any employee
benefit plan of the Company, or any company owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of common stock of the Company), becoming the beneficial owner (as
defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of securities
of the Company representing more than 50% of the combined voting power of the
Company's then outstanding securities on the date in which any "person" directly
or indirectly becomes the beneficial owner; or
2. A merger or consolidation of the Company with any other corporation, other
than a merger or consolidation which would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; provided, however, that a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no person (other than those covered by the exceptions in paragraph (a)
of this definition) acquires more than 50% of the combined voting power of the
Company's then outstanding securities shall not constitute a Change in Control
of the Company on the date in which the merger or consolidation as stated herein
is finalized; or
3. The sale of all or substantially all of the Company's assets other than the
sale or disposition of all or substantially all of the assets of the Company to
a person or persons who beneficially own, directly or indirectly, 50% or more of
the combined voting power of the outstanding voting securities of the Company at
the time of the sale.
Notwithstanding the foregoing, a transaction that constitutes a Change in
Control for purposes of this Policy is required to also satisfy the requirements
of a change in control


3



--------------------------------------------------------------------------------




event for purposes of Section 409A of the Internal Revenue Code of 1986, as
amended, and the rules and regulations promulgated thereunder (the “Code”) in
order to avoid any adverse tax under Section 409A of the Code.
For purposes of this Policy, "Adverse Change in Status" shall mean either of the
following which occurs without the written consent of the executive employee and
which is not remedied by the Company within thirty (30) days after the executive
employee gives written notice to the Board, which written notice must be
provided within ninety (90) days of being advised of such change:
1. A material adverse change in the executive employee's total compensation,
function, duties, title or responsibilities from those in effect at the time of
the Change in Control; or
2. If the executive employee is required to permanently commute or relocate more
than a fifty (50) mile radius from the Company’s office location at the time of
the Change in Control but only if such new commute increases the executive
employee’s commute prior to the change.
(3)    Change in Position. Severance Benefits under the Policy will not be
granted if, either prior to the occurrence of a Change in Control or more than
two (2) years after a Change in Control, the Company restructures or eliminates
the position in which the executive employee was employed and the executive
employee rejects an offer of employment by the Company of a position with the
same or better compensation and benefits, taken as a whole, as the executive
employee's compensation and benefits with the Company immediately prior to such
change in position, and in the same metropolitan area as the executive
employee's employment with the Company, all within the sole discretion of the
Company. A change in position upon or within two (2) years following a Change in
Control may result in Severance Benefits if the change is an Adverse Change in
Status.


B.    Severance Benefits
(1)    Non-Change in Control Severance. Executive employees who meet all of the
requirements for benefits under the Policy prior to the occurrence of a Change
in Control or more than two (2) years after a Change in Control will be eligible
to receive Severance Benefits under this Section III.B(l) of the Policy, subject
to Section III.B(3). The Severance Benefits are as follows:
(i)     if a termination of employment occurs within the first year of
employment, then the severance period and the amount of severance pay will be
equal to twenty-six (26) weeks of the executive employee's annual base salary;
or if a termination of employment occurs after the first year of employment,
then the severance period and the amount of severance pay will be equal to
fifty-two (52) weeks of the executive employee's annual base salary, and subject
to Section III.B(3), such severance pay shall be payable in installments over
the severance period, commencing on the sixty-fifth (65th) day following the
executive employee's termination of employment; provided, however, that if the
required release agreement has become effective, in the sole discretion of the
Company, payment could be made at any time within thirty (30) days prior to this
designated commencement date, in either instance with the first installment
equal to any weekly amounts that would have otherwise accrued during the period
following the executive employee's termination of employment and the remaining
weekly amounts paid in installments over the remainder of the severance period,
all in accordance with the Company's regular payroll practices;




4



--------------------------------------------------------------------------------




(ii)     if, but only if, the executive employee is terminated more than six (6)
months after the start of the fiscal year, and if, but only to the extent the
Company achieves its performance targets under the bonus plan in which the
executive employee participated during the fiscal year in which the executive
employee’s termination of employment occurred, a cash payment equal to the
annual bonus the executive employee would have received based on the Company’s
achievement of its performance targets for such year, multiplied by a fraction
the numerator of which shall be the number of full months the executive employee
was employed by the Company during such year and the denominator of which is
twelve (12), such bonus to be paid at the time that such bonuses are paid by the
Company to similarly situated employees, and in all events on or before two and
one-half (2½) months following the end of the year to which the bonus relates;
(iii)     if the executive employee timely elects to continue health insurance
(medical, dental and/or vision) coverage pursuant to COBRA, during the severance
period, or such earlier date as executive employee becomes eligible for
insurance coverage from a subsequent employer or becomes eligible for Medicare,
the Company agrees, to the extent permitted by applicable law and plans of the
Company and without imposition of a penalty or tax on the Company, to pay the
same portion of the executive employee’s COBRA premiums (including that of the
executive employee’s spouse and eligible dependents) that it had paid for such
health insurance coverage immediately prior to the separation of service (the
“Employer Portion”); provided, that, the executive employee will be responsible
for paying the full cost of the COBRA premiums and the Company will reimburse
the executive employee for the Employer Portion on a monthly basis within thirty
(30) days following the end of the applicable month; and provided that these
reimbursement payments will be treated as a bonus, subject to applicable
withholding taxes;
(iv)     payment of all accrued but unused vacation as of the date of
termination, to be paid with the first payment of severance; and
All payments of Severance Benefits shall be subject to all applicable federal,
state and local tax withholding, and any other withholding requirements
applicable to such payments.
(2)    Change in Control Severance. Executive employees whose employment is
terminated upon or within two (2) years after a Change in Control either by the
Company other than for Cause or by the executive employee due to an Adverse
Change in Status, and who in either case meet all the requirements for benefits
under the Policy, will be eligible to receive Severance Benefits under this
Section III.B(2) of this Policy, under either subsection (a) or (b), as
described therein, and subject to Section III.B(3).
(a)     For Named Executive Officers, Section 16 Officers and Senior Vice
Presidents. At the time the Change in Control occurs, if the executive employee
was a named executive officer, a Section 16 officer or held the title of Senior
Vice President (“Executive Officer”), the severance period for such Executive
Officers shall be two (2) years and the Severance Benefits are as follows:
(i)     a lump sum cash payment equal to the result of multiplying (A) the sum
of (x) the executive employee's base salary, plus (y) the executive employee's
target annual bonus by (B) 2.00;
(ii)     if the Company's performance equals or exceeds the performance targets
in the Company’s bonus plan for the year in which the Change in Control occurs,
a cash payment equal to the greater of the executive employee's target (100%)
annual bonus for the fiscal year in which the executive employee's date of
termination occurs and the annual bonus the executive employee


5



--------------------------------------------------------------------------------




would have received based on the Company’s achievement of its performance
targets for the year in which the termination occurs, multiplied by a fraction
the numerator of which shall be the number of full calendar months the executive
employee was employed by the Company during the fiscal year in which the date of
termination occurred and the denominator of which is 12;
(iii)     if the executive employee timely elects to continue health insurance
(medical, dental and/or vision) coverage pursuant to COBRA, for a period of
eighteen (18) months following the executive employee’s separation from service,
or such earlier date as executive employee becomes eligible for insurance
coverage from a subsequent employer or becomes eligible for Medicare, the
Company agrees, to the extent permitted by applicable law and plans of the
Company and without imposition of a penalty or tax on the Company, to pay the
Employer Portion of the executive employee’s COBRA premiums (including that of
the executive employee’s spouse and eligible dependents), provided that the
executive employee will be responsible for paying the full cost of the COBRA
premiums and the Company will reimburse the executive employee for the Employer
Portion on a monthly basis within thirty (30) days following the end of the
applicable month, and provided that, these reimbursement payments will be
treated as a bonus, subject to applicable withholding taxes;
(iv)     for a period of one (1) year following the executive employee's date of
termination, the Company shall make certain reasonable executive-level
outplacement services available to the executive employee, as provided by the
outplacement providers with whom the Company has a relationship at the time of
the executive employee's date of termination;
(v)     payment of all accrued but unused vacation as of the date of
termination; and
Subject to Section III.B(3), the cash payments specified in paragraphs (i) and
(v) of this Section III.B(2)(a) shall be paid on the sixty-fifth (65th) day (or
the next following business day if the sixty-fifth (65th) day is not a business
day) following the date of termination. All payments of Severance Benefits shall
be subject to all applicable federal, state and local tax withholding, and any
other withholding requirements applicable to such payments.
(b)     Other Officers. The severance period for those executive employees who
are not Executive Officers, as defined under Section III.B(2)(a) above, shall be
the sum of twelve (12) months plus one (1) month for each completed year of
service with the Company, measured as the date of the executive employee's
termination of employment, with the sum not to exceed twenty-four (24) months
total, and the Severance Benefits, subject to Section III.B(3), are as follows:
(i)     lump sum cash payment equal to the result of multiplying (A) the sum of
(x) the executive employee's base salary, plus (y) the executive employee's
target annual bonus by (B) the sum of (x) 1.00 plus (y) one twelfth (1/12) for
each completed year of service by the executive employee with the Company,
measured as of the date of the executive employee's termination of employment,
with the sum not to exceed a total of 2.00; and
(ii)     if the Company's performance equals or exceeds the performance targets
in the Company’s bonus plan for the year in which the Change in Control occurs,
a cash payment equal to the greater of the executive employee's target (100%)
annual bonus for the fiscal year in which the executive employee's date of
termination occurs and the annual bonus the executive employee would have
received based on the Company’s achievement of its performance targets for the
year in which the termination occurs, multiplied by a fraction the numerator of
which shall be the number


6



--------------------------------------------------------------------------------




of full calendar months the executive employee was employed by the Company
during the fiscal year in which the date of termination occurred and the
denominator of which is 12;
(iii)     If the executive employee timely elects to continue health insurance
(medical, dental and/or vision) coverage pursuant to COBRA, for the severance
period but in no event longer than eighteen (18) months following the executive
employee’s separation from service, or such earlier date as executive employee
becomes eligible for insurance coverage from a subsequent employer, the Company
agrees, to the extent permitted by applicable law and plans of the Company and
without imposition of a penalty or tax on the Company, to pay the Employer
Portion of the executive employee’s COBRA premiums (including that of the
executive employee’s spouse and eligible dependents); provided, that the
executive employee will be responsible for paying the full cost of the COBRA
premiums and the Company will reimburse the executive employee for the Employer
Portion on a monthly basis within thirty (30) days following the end of the
applicable month; and provided that these reimbursement payments will be treated
as a bonus, subject to applicable withholding taxes;
(iv)     for a period of one (1) year following the executive employee's date of
termination, the Company shall make certain reasonable executive-level
outplacement services available to the executive employee, as provided by the
outplacement providers with whom the Company has a relationship at the time of
the executive employee's date of termination;
(v)     payment of all accrued but unused vacation as of the date of
termination; and
Subject to Section III.B(3), the cash payments specified in paragraphs (i) and
(v) of this Section III.B(2)(b) shall be paid on the sixty-fifth (65th) day (or
the next following business day if the sixty-fifth (65th) day is not a business
day) following the date of termination. All payments of Severance Benefits shall
be subject to all applicable federal, state and local tax withholding, and any
other withholding requirements applicable to such payments.


(3)    General Provisions.
(a)     Golden Parachute Cutback. Notwithstanding anything in this Policy to the
contrary, in the event it shall be determined that (i) any payment, award,
benefit or distribution (or any acceleration of any payment, award, benefit or
distribution) by the Company (or any of its affiliated entities) or any entity
which effectuates a change in control (or any of its affiliated entities) under
Section 2800 of the Code to or for the benefit of an executive employee (whether
pursuant to the terms of this Policy or otherwise) would be subject to the
excise tax imposed by Section 4999 of the Code (the "Excise Tax"), and (ii) the
reduction of the amounts payable to an executive employee under this Policy to
the maximum amount that could be paid to the executive employee without giving
rise to the Excise Tax (the "Safe Harbor Cap") would provide the executive
employee with a greater after tax amount than if such amounts were reduced, then
the amounts payable to the executive employee under this Policy shall be reduced
(but not below zero) to the Safe Harbor Cap. The reduction of the amounts
payable hereunder, if applicable, shall be made by reducing first the severance
pay (under Section III.B(2)(a)(i) or Section III.B(2)(b)(i) above) and then
bonus (under Section III.B(2)(a)(ii) or Section III.B(2)(b)(ii) above), as
applicable.


7



--------------------------------------------------------------------------------




(b)     Special Provisions Regarding Code Section 409A. If any portion of the
Severance Benefits payable under the Policy is determined not to be exempt from
Code Section 409A under the separation pay and/or short-term deferral exceptions
as set out in applicable Treasury Regulations promulgated pursuant to Code
Section 409A, then payments hereunder shall be deferred to the extent necessary
to avoid violation of the prohibition under Code Section 409A(a)(2)(B)(i)
(regarding payments made to certain "specified employees" within six (6) months
after the date of such employee's separation from service) and will be paid or
provided (or will commence being paid or provided, as applicable) to the
executive employee on the earlier of the six (6) month anniversary of the
executive employee's date of termination or the executive employee's death. In
addition, any payment or benefit that represents a "deferral of compensation"
within the meaning of Section 409A due upon a termination of the executive
employee's employment shall be paid or provided to the executive employee only
upon a "separation of service" as defined in Treasury Regulation Section
1.409A-l(h). To the extent that this Policy requires that a payment of "deferred
compensation" within the meaning of Section 409A shall be made following the
execution of a release agreement (which shall include customary provisions,
including an agreement not to disparage the Company and other released parties)
such payment or payments will only be made if the release agreement is executed
prior to the 60th day following the termination of employment; provided, that if
this 60 day period commences in one tax year and ends in the next tax year, no
payment of deferred compensation which is the subject of such release agreement
may be made or commence (in the case of a series of payments), until the second
of the tax years. The executive employee may not designate the year of such
payment. Payments in respect of an executive employee's termination of
employment under this Policy are designated as separate payments for all
purposes under Section 409A. Notwithstanding anything in this Policy to the
contrary, the Company does not guarantee the tax treatment of any severance
payments or benefits under this Policy, including without limitation pursuant to
the Code, federal, state or local tax laws or regulations. Neither the Company
nor any of its directors, officers employees or advisors (other than the
executive employee) shall be held liable for taxes, penalties, interest or other
monetary amounts owed by executive employee as a result of the application of
Code Section 409A with respect to any payments made under this Policy.
(c)     Forfeiture and Repayment. Amounts payable under this Policy are subject
to forfeiture and recoupment and may be cancelled without payment and/or a
demand for repayment of any previously paid amounts may be made upon the
executive employee on the basis of any provision of the Company's forfeiture and
recoupment policies or on the basis of any of the following circumstances: (i)
if during the course of employment the executive employee engages in conduct, or
it is discovered that the executive employee has engaged in conduct, that is (x)
materially adverse to the interest of the Company, which include failures to
comply with the Company's written rules or regulations and material violations
of any agreement with the Company, (y) fraud, or (z) conduct contributing to any
financial restatements or irregularities occurring during or after employment;
(ii) if during the course of employment, the executive employee competes with,
or engages in the solicitation and/or diversion of customers, vendors or
employees of, the Company or it is discovered that the executive employee has
engaged in such conduct; (iii) if following termination of employment, the
executive employee violates any post-termination obligations or duties owed to,
or any agreement with, the Company, which includes this Policy, any employment
agreement and other agreements restricting post-employment conduct; (iv) if
following termination of employment,


8



--------------------------------------------------------------------------------




the Company discovers facts that would have supported a termination for Cause
had such facts been known to the Company before the termination of employment;
and (v) if compensation that is promised or paid to the executive employee is
required to be forfeited and/or repaid to the Company pursuant to applicable
regulatory requirements as in effect from time to time and/or such forfeiture or
repayment affects amounts or benefits payable under the Policy.
(d)     Cooperation. During and after the executive employee's employment with
the Company, the executive employee is required to cooperate with any reasonable
request of the Company: (i) in the defense or prosecution of any claims or
actions that relate to events or occurrences that transpired while the executive
employee was employed by the Company, or (ii) in connection with any
investigation or review of any federal, state or local regulatory,
quasi-regulatory or self-governing authority (including, without limitation, the
Securities and Exchange Commission) as any such investigation or review relates
to events or occurrences that transpired while the executive employee was
employed by the Company. The executive employee's cooperation in connection with
the foregoing shall include, but not be limited to, being available, upon
reasonable notice, to meet with counsel to prepare for discovery or trial and to
act as a witness on behalf of the Company at mutually convenient times. The
Company will reimburse the executive employee for any reasonable out-of-pocket
expenses incurred in connection with the performance of these obligations. Any
such reimbursements are subject to generally applicable Company policies, and
shall be paid not later than the end of the calendar year following the calendar
year in which such expenses were incurred. Failure to satisfy these cooperation
obligations may result in forfeiture of payments yet to be paid under this
Policy, and recoupment of payments already paid under this Policy.
(e)     Special Provision. Notwithstanding the foregoing, the Company may, with
approval by the Compensation Committee, provide an executive employee with all
or some portion of his or her Severance Benefits even though the Company is not
otherwise obligated to provide such benefits under applicable provisions of the
Policy.
C.    Non-Compete, Non-Solicitation and Confidentiality
(1)    Non-Compete. The non-compete and non-solicitation provision of any
agreement signed by the executive employee shall remain in effect for the time
period defined in said agreement; provided however, that if no signed agreement
exists, then during the severance period the executive employee shall not,
without the Company's prior written consent, directly or indirectly, own,
manage, operate, join, control or participate in the ownership, management,
operation or control of, or be connected as a director, officer, employee,
partner, consultant or otherwise with, any profit or non-profit business or
organization in the United States that, directly or indirectly, manufactures,
markets, distributes or sells (through wholesale, retail or direct marketing
channels including, but not limited to, mail order and internet distribution)
vitamins, minerals, nutritional supplements, herbal products, sports nutrition
products, bodybuilding formulas or homeopathic remedies (the "Competitive
Products") if, except with respect to the companies listed below, the
sale/distribution of the Competitive Products represent one third (1/3) or more
of such business or organization’s gross sales in the proceeding twelve (12)
months from the executive employee's termination of the employment date (the
"Competitive Business"); provided, however, that an executive employee can work
for a business or organization (other than the companies listed below) that
sells Competitive Products that is less than one third (1/3) of such gross sales
only if the executive employee is not directly or indirectly involved in that
part of the business or organization that deals with, or has


9



--------------------------------------------------------------------------------




knowledge of, the Competitive Products. Notwithstanding, and without limiting,
the foregoing, the following companies constitute a Competitive Business: GNC,
Rite Aid, Whole Foods, Vitacost, Walgreens, CVS, Nature's Bounty,
Bodybuilding.com, Swanson, Sprout's Sunflower Markets and Vitamin Cottage.
Notwithstanding the foregoing, the executive employee may be a passive owner
(which shall not prohibit the exercise of any rights as a shareholder) of not
more than 5% of the outstanding stock of any class of any public corporation
that engages in a Competitive Business.
(2)    Non-Solicitation. For the longer of the severance period and the twelve
(12) month period following the termination date of the executive employee's
employment, the executive employee shall not directly or indirectly (i) cause
any person or entity to, either for the executive employee or for any other
person, business, partnership, association, firm, company or corporation, hire
from the Company or attempt to hire, divert or take away from the Company, any
of the officers or employees of the Company who were employed by the Company
during the twelve (12) months prior to the termination date of the executive
employee’s employment; or (ii) cause any other person or entity to, either for
the executive employee or for any other person, business, partnership,
association, firm, company or corporation, attempt to divert or take away from
the Company or its subsidiaries any of the business or vendors of the Company.
(3)    Confidentiality. The obligation of confidentiality by the executive
employee set forth in the Company's agreements(s) with the executive employee or
policies of the Company binding on or covering the executive employee shall
remain in effect for perpetuity regardless of any cessation of payment pursuant
to this Policy, such that the executive employee shall not disclose confidential
information of or pertaining to the Company at any time.
(4)    Remedies. The executive employees and the Company acknowledge that the
restrictions imposed by this Section III.C are reasonably necessary to protect
the legitimate business interests of the Company, and that the Company would not
be willing to offer the Severance Benefits pursuant to this Policy in the
absence of such agreement. The executive employee agrees that any breach of this
Section III.C by the executive employee would cause irreparable damage to the
Company and that in the event of such breach the Company shall have, in addition
to any and all remedies of law, the right to an injunction, specific performance
or other equitable relief to prevent the violation of any obligations hereunder,
without the necessity of posting a bond, plus if the Company prevails with
respect to any dispute between the Company and the executive employee as to the
interpretation, terms, validity or enforceability of this Section III.C, the
recovery of any and all costs and expenses incurred by the Company, including
reasonable attorneys’ fees in connection with the enforcement of this Section
III.C. The executive employee further acknowledges and agrees that any period of
time during which he or she is in violation of the covenants set forth in this
Section III.C shall be added to the applicable restricted period. Resort to such
equitable relief shall not be construed to be a waiver of any other rights or
remedies that the Company may have for damages or otherwise.
D.    Continuing Benefits and Reimbursement of Expenses
An executive employee who is eligible for benefits under this Policy shall
retain any of his or her vested right to benefits payable under any retirement
or pension plan or under any other employee benefit plan of the Company, and all
such benefits shall continue, in accordance with, and subject to, the terms and
conditions of such plans, to be payable in full to or on account of the
executive employee after such termination. Such executive employee shall also be
reimbursed for any and all out-of-pocket expenses reasonably incurred by the
executive employee consistent with Company


10



--------------------------------------------------------------------------------




policy prior to the date of such termination. To the extent that any expense
reimbursement is determined to be subject to Section 409A of the Code, the
amount of any such expenses eligible for reimbursement in one (1) calendar year
shall not affect the expenses eligible for reimbursement in any other taxable
year, in no event shall any expenses be reimbursed after the last day of the
calendar year following the calendar year in which the executive employee
incurred such expenses, and in no event shall any right to reimbursement be
subject to liquidation or exchange for another benefit.
E.    Employment Contracts or Other Written Agreements In Effect
If on the date of termination, an employment contract or other written agreement
between an executive employee and the Company is in effect, then the executive
employee shall receive the amount provided by the terms of such employment
contract or agreement under and pursuant to, and in accordance with the form and
time specified in, such contract or agreement. To the extent the Severance
Benefits payable in accordance with this Policy exceed the pay and benefits
provided in such individual agreement, the executive employee shall receive only
such excess amount under this Policy, and in accordance with the payment
schedules set forth herein. In no event shall the executive employee be entitled
to duplicate benefits under the Policy and any separate agreement.
F.    Non-Uniform Determinations
The Company's determinations under this Policy need not be uniform and may be
made by it selectively, for any nondiscriminatory reason and for no reason,
among the persons who receive, or are eligible to receive, awards hereunder
(whether or not such persons are similarly situated).
G.    Policy Construction and Administration
The Company is the Plan Administrator for the Policy, and in this capacity, the
Company and/or its duly authorized designee(s) have the exclusive right, power
and authority, in its sole and absolute discretion, to administer, apply,
construe and interpret the terms of this Policy, including any related plan
documents, and to decide all matters (including factual matters) arising in
connection with the operation or administration of the Policy. The Plan
Administrator is the sole judge of the application and interpretation of the
Policy and has the discretionary authority to construe the provisions of the
Policy, to resolve disputed issues of fact, and to make determinations regarding
eligibility. The Plan Administrator has the authority, in the Plan
Administrator's sole discretion, to interpret the Policy and resolve ambiguities
therein, to develop rules and regulations to carry out the provisions of the
Policy, and to make factual determinations. However, the Plan Administrator has
the authority to delegate certain of its powers and duties to a third party. All
determinations and interpretations (including factual determinations) made by
the Company and/or its duly authorized designee(s) shall be final and binding
upon all participants, beneficiaries and any other individuals claiming benefits
or an interest under the Policy. Employees who have questions with respect to
the Policy may contact the Vice President of Human Resources.
Except to the extent this Policy is subject to ERISA, the interpretation,
construction and performance of this Policy shall be governed by and construed
and enforced in accordance with the internal laws of the State of New Jersey,
without regard to the principle of conflicts of laws, and applicable federal
laws. The invalidity or unenforceability of any provision of this Policy shall
not affect the validity or enforceability of any other provision of this Policy,
which other provisions shall remain in full force and effect.


11



--------------------------------------------------------------------------------




IV.     AMENDMENT OR TERMINATION OF POLICY
The Company reserves the right to amend, modify or terminate this Policy or any
portion of it at any time prior to a Change in Control or following the second
anniversary of a Change in Control, and for any reason. Any such action shall be
authorized in writing. Notwithstanding the foregoing, during the period
commencing on a Change in Control and ending on the second anniversary of the
Change in Control, the Policy may not be amended (except as may be required to
comply with applicable law) or terminated by the Company (or any successor
thereto), and any employee's participation hereunder may not be terminated, in
each case, in any manner which is materially adverse to the interests of any
employee-participant without the prior written consent of such employee.
V.    CLAIMS
Executive employees who are eligible for Severance Benefits under this Policy
will be notified by the Company. If you believe that you did not receive the
Severance Benefits to which you were entitled, you need to make a claim with the
Chief Compliance Officer. The Chief Compliance Officer will review and make a
decision with respect to your claim within ninety (90) days of receipt of your
claim, unless the Chief Compliance Officer determines that special circumstances
require an extension of time for processing the claim, in which case you will
receive a written notice of the extension before termination of the initial
ninety (90) day period. The extension notice will indicate the special
circumstances requiring the extension and the date by which the Chief Compliance
Officer expects to render the benefit determination.
If any claim is denied in whole or in part, you or your beneficiary will receive
written notification within ninety (90) days, including the reasons for the
denial; reference to the specific Policy provisions on which the denial was
based; information about additional material needed to pursue the claim, if any,
and why such material is needed; and an explanation of the claim appeal
procedure including a statement of your right to bring a civil action under §
502(a) of ERISA following an adverse benefit determination on appeal. Within
sixty (60) days of the date of the notice of denial, you or your beneficiary may
submit a written request for reconsideration of the claim to Chief Compliance
Officer.
You or your representative may submit written comments, documents, records, and
other information relating to the claim for Severance Benefits. Upon request and
free of charge, you or your representative may have reasonable access to, and
copies of, all documents, records, and other information relevant to your claim
for Severance Benefits.
The review by the Chief Compliance Officer will take into account all comments,
documents, records, and other information you submit relating to the claim,
without regard to whether such information was submitted or considered in the
initial Severance Benefits determination.
The Chief Compliance Officer will make a decision on your appeal within sixty
(60) days after the receipt of the appeal. If the Chief Compliance Officer
determines that special circumstances require an extension of time for
processing the appeal, you will receive a written notice of the extension before
the end of the initial sixty (60) day period. The extension notice shall
indicate the special circumstances requiring the extension and the date by which
the Policy expects to render the determination on appeal.


12



--------------------------------------------------------------------------------




If your appeal is denied in whole or in part, you will receive a written
notification including the reasons for the denial; reference to the specific
Policy provisions on which the denial was based; a statement that you are
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to your claim
for Severance Benefits; and a statement describing any voluntary appeal
procedures offered by the Plan and your right to obtain information about such
procedures, as well as a statement of your right to bring a civil action under§
502(a) of ERISA.
A document, record, or other information is relevant to a claim for Severance
Benefits if it:
•
was relied upon in making the Severance Benefits determination;



•
was submitted, considered, or generated in the course of making the Severance
Benefits determination, without regard to whether such document, record, or
other information was relied upon in making the Severance Benefits
determination; or

•
demonstrates compliance with the administrative processes and safeguards in
making Severance Benefit determinations.

The Compliance Officer will decide whether a hearing will be held on the claim
and will notify you at least fourteen (14) days before the hearing, if one is to
be held.
To the extent permitted by law, decisions reached under the claims procedures
set forth in this Section V shall be final and binding on all parties. No action
(whether at law, in equity or otherwise) shall be brought by or on behalf of any
executive employee or beneficiary of an executive employee for or with respect
to benefits due under this Policy unless the person bringing such action has
timely exhausted the Policy's claim review procedure. In any such legal action,
the claimant may only present evidence and theories which the claimant presented
during the claims procedure. Any claims which the claimant does not in good
faith pursue through the review stage of the claims procedure shall be treated
as having been irrevocably waived. Judicial review of a claimant's denied claim
shall be limited to a determination of whether the denial was an abuse of
discretion based on the evidence and theories the claimant presented during the
claims procedure.
Any action (whether at law, in equity or otherwise) must be commenced within one
(1) year and must be brought in a court of competent jurisdiction sitting in
Hudson County, New Jersey. This one (1) year period shall be computed from the
earlier of: (a) the date a final determination denying such benefit, in whole or
in part, is issued under the Plan's claim review procedure; and (b) the date
such individual's cause of action first accrued (as determined under the laws of
the State of New Jersey without regard to principles of choice of laws).
VI.     BASIC PLAN INFORMATION
Name of the Plan:
The name of the plan is the Vitamin Shoppe Executive Severance Pay Policy.
Plan Sponsor:
The Plan Sponsor's name and address are as follows:
Vitamin Shoppe Industries Inc.
300 Harmon Meadow Blvd.
Secaucus, NJ 07094


13



--------------------------------------------------------------------------------




Type of Plan:
The plan is intended to be an employee welfare benefit plan, as defined in
Section 3(1) of ERISA, as a top-hat plan under Section 2520.104-24 of the
Department of Labor Regulations, maintained primarily for the purpose of
providing employee welfare benefits to the extent that it provides welfare
benefits; and an employee pension plan as defined in Section 3(2) of ERISA, as a
top-hat plan under Section 2520.104-23 of the Department of Labor Regulations
exempt from Sections 201, 301 and 401 of ERISA, as a plan that is unfunded and
maintained primarily for the purpose of providing deferred compensation, to the
extent that it provides such compensation, in each case for a select group of
management or highly compensated employees (i.e., a "top hat" plan).
Plan Administrator:
The Plan Administrator is the Company. The Plan Administrator's name, address
and telephone number are as follows:
Vitamin Shoppe Industries Inc.
300 Harmon Meadow Blvd.
Secaucus, NJ 07094
Tel.: 201-868-5959
Fax: 201-624-3804
All correspondence or inquires to the Plan Administrator should be directed to
the attention of Vice President, Human Resources.
Employer and Plan Identification Numbers:
The employer identification number for the Sponsor is 13-2993785.
The Executive Severance Pay Policy's identification number is 505.
Agent for Service of Legal Process:
The agent for service of legal process is:
Vitamin Shoppe Industries Inc.
300 Harmon Meadow Blvd.
Secaucus, NJ 07094
Attention: General Counsel
Plan Year:
The Policy is administered on a calendar year basis, so that the Plan Year ends
on December 31.
Source of Severance Benefits:
The Policy is an unfunded plan maintained primarily for the purpose of providing
severance pay for eligible employees. All payments under the Policy are made
from the Company's general assets. Benefits under this Policy are not insured
under Title IV of ERISA.
Statement of ERISA Rights:
As a participant in the Policy, you are entitled to certain rights and
protections under ERISA. ERISA provides that all plan participants shall be
entitled to:


14



--------------------------------------------------------------------------------




Receive Information About Your Plan and Benefits
Examine, without charge, at the Plan Administrator's office and at other
specified locations, all documents governing the Policy, and a copy of the
latest annual report (Form 5500 Series), if any, filed by the plan with the U.S.
Department of Labor and available at the Public Disclosure Room of the Employee
Benefits Security Administration.
Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Policy, and copies of the latest annual report
(Form 5500 Series), if any, and updated summary plan description, if any. The
Plan Administrator may make a reasonable charge for the copies.
Receive a summary of the Policy’s annual financial report, if any. The plan
administrator may be required by law to furnish each participant with a copy of
this summary annual report.
Prudent Actions by Plan Fiduciaries
In addition to creating rights for plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate this Policy, called "fiduciaries" of the Policy, may have
a duty to do so prudently and in the interest of you and other plan participants
and beneficiaries. No one, including your employer, your union, or any other
person, may fire you or otherwise discriminate against you in any way to prevent
you from obtaining a (pension or welfare) benefit or exercising your rights
under ERISA.
Enforce Your Rights
If your claim for a benefit is denied or ignored, in whole or in part, you have
a right to know why this was done, to obtain copies of documents relating to the
decision without charge, and to appeal any denial, all within certain time
schedules.
Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of plan documents or the latest annual report,
if any, from the plan administrator and do not receive them within thirty (30)
days, you may file suit in a Federal court. In such a case, the court may
require the plan administrator to provide the materials and pay you up to $110 a
day until you receive the materials, unless the materials were not sent because
of reasons beyond the control of the plan administrator or were not required to
be generated. If you have a claim for benefits which is denied or ignored, in
whole or in part, you may file suit in a state or federal court. If it should
happen that plan fiduciaries misuse the plan's money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a Federal court. The court
will decide who should pay court costs and legal fees. If you are successful the
court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous.
Assistance with Your Questions
If you have any questions about this Policy, you should contact the plan
administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
plan administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C.


15



--------------------------------------------------------------------------------




20210. You may also obtain certain publications about your rights and
responsibilities under ERISA by calling the publications hotline of the Employee
Benefits Security Administration.






16

